 Case 3:21-cr-01313-JLS Document 13 Filed 07/20/21 PageID.29 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9                    (HONORABLE JANIS L. SAMMARTINO)
10   UNITED STATES OF AMERICA,                CASE NO.: 21-CR-1313-JLS
11                     Plaintiff,
                                              ORDER GRANTING JOINT MOTION
12         v.                                 TO CONTINUE MOTION HEARING
                                              AND TRIAL SETTING DATE
13   RITO FABIAN DURAN-
     MENDOZA,
14
                        Defendant.
15
16         For good cause shown and upon joint motion of the parties, IT IS HEREBY
17   ORDERED that the Motion Hearing currently set for July 23, 2021 at 1:30 p.m., be
18   continued to September 3, 2021 at 1:30 p.m. It is further ordered that, for the
19   reasons stated in the parties’ motion, time is excluded under the Speedy Trial Act
20   in the interests of justice under 18 U.S.C. §3161(h)(7)(A), as well as under 18
21   U.S.C. § 3161(h)(1)(D).
22         IT IS SO ORDERED.
23   Dated: July 19, 2021
24
25
26
27
28
